FILED
                                                                                  April 20, 2022
                                                                                 EDYTHE NASH GAISER, CLERK

                             STATE OF WEST VIRGINIA                             SUPREME COURT OF APPEALS
                                                                                     OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS

Keith A.,
Petitioner Below, Petitioner

vs.) No. 21-0151 (Gilmer County 2019-P-30)

Karen Pszczolkowski, Superintendent, Northern
Regional Correctional Center,
Respondent Below, Respondent



                               MEMORANDUM DECISION


        Petitioner Keith A., 1 by counsel Andrew Boling Chattin, appeals the order of the Circuit
Court of Gilmer County, entered on October 28, 2020, denying his petition for a post-conviction
writ of habeas corpus. Respondent State of West Virginia appears by counsel Patrick Morrisey and
Katherine M. Smith.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the order of the circuit court is appropriate under Rule 21 of
the Rules of Appellate Procedure.

       Mr. A. is incarcerated for a collective term of ten to twenty years for his conviction of three
counts of sexual abuse by a parent and three counts of sexual abuse in the first degree. Mr. A.’s
conviction was affirmed on direct appeal in State v. Keith A., No. 17-0262, 2018 WL 2175545 (W.
Va. May 11, 2018) (memorandum decision). Mr. A. filed a petition for writ of habeas corpus in
the Circuit Court of Gilmer County in May of 2019. The circuit court conducted an omnibus
hearing and denied Mr. A.’s petition by a final order entered on October 28, 2020.

       On appeal, Mr. A. asserts seven assignments of error. He argues that the circuit court failed
to recognize that his state and federal due process rights were violated when: 1) the trial court
denied his motion to dismiss the indictment because his criminal charges arose from the same

       1
        Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); In re Jeffrey R.L., 190 W. Va. 24, 435 S.E.2d 162 (1993); State v.
Edward Charles L., 183 W. Va. 641, 398 S.E.2d 123 (1990).
                                                  1
circumstances as those set forth in an abuse and neglect petition naming him as a respondent, and
the State therefore was collaterally estopped from criminal prosecution; 2) the trial court allowed
the introduction of prejudicial evidence of disciplinary records showing that Mr. A. viewed
pornography at his place of employment; 3) the trial court denied his motion for judgment of
acquittal based on the insufficiency of the evidence; 4) the trial court allowed the introduction of
evidence of a vulgar text message Mr. A. sent to his daughter, the victim; 5) the trial court allowed
the State to elicit perjured testimony from a witness; 6) the trial court failed to address improper
communication between a witness and the jury; and 7) Mr. A. received ineffective assistance of
counsel.

       We review the denial of a petition for a writ of habeas corpus under the following standard:

               In reviewing challenges to the findings and conclusions of the circuit court
       in a habeas corpus action, we apply a three-prong standard of review. We review
       the final order and the ultimate disposition under an abuse of discretion standard;
       the underlying factual findings under a clearly erroneous standard; and questions
       of law are subject to a de novo review.

Syl. Pt. 1, Mathena v. Haines, 219 W. Va. 417, 633 S.E.2d 771 (2006).

       We find that Mr. A.’s first, second, third, and fourth assignments of error were squarely
addressed on direct appeal. In Losh v. McKenzie, 166 W.Va. 762, 277 S.E.2d 606 (1981), this
Court explained that our post-conviction habeas corpus statute found in Chapter 53, Article 4A of
our code

       contemplates that every person convicted of a crime shall have a fair trial in the
       circuit court, an opportunity to apply for an appeal to this Court, and one omnibus
       post-conviction habeas corpus hearing at which he may raise any collateral issues
       which have not previously been fully and fairly litigated.

Losh, 166 W. Va. at 764, 277 S.E.2d at 609 (emphasis added). Furthermore, Mr. A. has failed to
offer any reason that his fifth and sixth assignments of error (about which he offers little
discussion) were not or could not have been presented on direct appeal. “[T]here is a rebuttable
presumption that petitioner intelligently and knowingly waived any contention or ground in fact
or law relied on in support of his petition for habeas corpus which he could have advanced on
direct appeal but which he failed to so advance.” Syl. Pt. 1, in part, Ford v. Coiner, 156 W. Va.
362, 196 S.E.2d 91 (1972). For these reasons, we find that Mr. A.’s first six assignments of error
are not properly before the Court because each was either fully and fairly litigated or waived.

        With respect to Mr. A.’s seventh and final assignment of error (that his trial counsel was
ineffective), he conclusively “alleges” a number of actions that his trial counsel “should have”
taken. Mr. A.’s argument in this regard is offered without elucidation or citation to the appendix
record on appeal. Critically, despite the habeas court’s having conducted an omnibus hearing, Mr.
A. does not refer to any evidence derived therefrom. Consequently, Mr. A.’s brief fails to meet our
standards for presentation of an appeal. See W. Va. R. App. P. 10(c)(7) (“The argument must
contain appropriate and specific citations to the record on appeal, including citations that pinpoint

                                                 2
when and how the issues in the assignments of error were presented to the lower tribunal.”).
Moreover, the habeas court denied the petition for relief on this ground upon finding that Mr. A.
made only “vague, blanketed[,] and generalized assertions[,]” but Mr. A. nevertheless failed to
expound on his claim of ineffective assistance on appeal. We are, therefore, presented with no
reason to find that Mr. A.’s counsel’s performance was objectively deficient or that the trial
proceedings might have yielded a difference outcome but for unprofessional errors of counsel. See
Syl. Pt. 5, State v. Miller, 194 W.Va. 3, 459 S.E.2d 114 (1995).

       For the foregoing reasons, we affirm.

                                                                                       Affirmed.


ISSUED: April 20, 2022

CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice William R. Wooton
Justice Alan D. Moats sitting by temporary assignment




                                               3